Order affirmed. This is an appeal from an order of the Probate Court in the matter of the alleged will of Edna A. Fletcher, late of Stoneham — made upon the motion of the sole heir at law and next of kin of the deceased — framing issues for submission to a jury as to the testamentary capacity of the deceased and as to fraud or undue influence of one Charles H. Bateman, or some person or persons acting in his behalf, or any of them. Upon consideration of the statements of expected evidence — which need not be recited — in the light of the established principles of law governing the framing of such issues and review on appeal after action of the Probate Court on motions for the framing of such issues — which have been frequently stated and need not be restated — including recognition of the element of discretion vested in the probate judge, we conclude that there was no error in the fráming of the issues. See Cook v. Mosher, 243 Mass. 149, 152-153; Hannon v. Gorman, 296 Mass. 437.